Citation Nr: 1747766	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  17-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2015 and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to adjudication of the Veteran's claims.  

Bilateral Hearing Loss

The Veteran was afforded a VA examination in May 2017 to determine the etiology of his bilateral hearing loss disability.  However, the Board finds that the VA examination is inadequate for adjudication purposes.  

Although the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not incurred in or caused by service, the examiner did not adequately explain his conclusions or provide a sufficient rationale.  The examiner rationalized that since there was no significant shift in the Veteran's hearing from his entrance into service to his separation, his bilateral hearing loss was unlikely caused by in-service exposure to noise.  The Board finds that not only did the examiner fail to explain why the lack of a significant shift in hearing thresholds would lead him to this conclusion, but he also did not discuss why the Veteran's change in hearing did not constitute a significant shift.  Furthermore, although the examiner provided a detailed history of the Veteran's noise exposure, he did not address the Veteran's statements about his in-service exposure to cannon firing without hearing protection in his rationale.  See e.g., May 2017 VA Form 9.  As such, the Board finds that the examiner's rationale does not adequately explain whether the Veteran's bilateral hearing loss is etiologically related to his service.  

In order to properly adjudicate this issue, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary, and remand for a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

Sleep Apnea and Diabetes Mellitus

The Veteran was not afforded a VA examination or medical opinion for his claims for service connection for sleep apnea and diabetes mellitus.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, although service treatment records are silent as to any diagnosis or treatment for the aforementioned disabilities during the Veteran's active duty service, the Board finds that there is competent evidence that his claimed disabilities may be associated with an in-service disease, injury or event.  See e.g., May 2017 VA Form 9 (Veteran claiming sleep apnea as secondary to service-connected vertigo; Veteran claiming diabetes mellitus due to military training camp diet).  As such, the Board finds it necessary to remand these issues to obtain a VA opinion to determine the nature of the Veteran's sleep apnea and diabetes mellitus.  McLendon, 20 Vet. App. at 79.

Furthermore, regarding the claim for service connection for sleep apnea, the Veteran contends that his disability is directly related to his service-connected vertigo.  See May 2017 VA Form 9.  Therefore, on remand, the examiner must also address whether the Veteran's sleep apnea is caused or aggravated by his service-connected vertigo.  

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, furnish him with a 38 C.F.R. § 3.159(b) letter addressing the provisions of 38 C.F.R. § 3.310 concerning secondary service connection, and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) (2016).

2.  Afford the Veteran an examination by an audiologist to assess the nature and etiology of his bilateral hearing loss disability.  The examiner must review the Veteran's electronic records, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

In conducting an examination, the examiner should assume that the Veteran was exposed to excessive noise during his active military service.   

After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss disability began in service, is related to the Veteran's in-service noise exposure, or is otherwise related to a disease, event, or injury in service.

In providing this opinion, the examiner should consider the Veteran's reports, including his statements in (i) the May 2017 VA Form 9 and (ii) during the May 2017 VA Examination.  

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Afford the Veteran an examination by the appropriate clinician to assess the nature and etiology of his sleep apnea.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  After reviewing the claims file, the examiner should answer all of the following questions completely:

a)  Is it at least at likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected vertigo?

b)  If vertigo did not cause sleep apnea, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened beyond its natural progression) by vertigo?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of sleep apnea by the service-connected disability.

c)  If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is otherwise related to a disease, event, or injury in service?

A complete rationale for any opinion provided is requested.  

4.  Afford the Veteran an examination by the appropriate clinician to assess the nature and etiology of his diabetes mellitus.  The entire claims file must be made available to the clinician, and the opinion should include discussion of the Veteran's documented medical history and assertions.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

After conducting a thorough examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed diabetes mellitus began in service, is related to the Veteran's in-service diet, or is otherwise related to a disease, event, or injury in service.

In providing this opinion, the examiner should consider the Veteran's reports, including his statements in the May 2017 VA Form 9.

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for diabetes mellitus in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




